Spencer, J.
Defendant, following a plea bargain resulting in the amendment of a burglary charge to one of grand larceny, pled guilty. He appeals a sentence of 2 years in the Penal and Correctional Complex as excessive. Defendant had a previous felony conviction from which he was paroled in 1972, and discharged in 1974. The appeal is frivolous, and the judgment is affirmed.
See Rule 20. See, also, State v. Orner (1974), 192 Neb. 523, 222 N. W. 2d 819, in which we held: “A sentence imposed within the statutory limits will not be disturbed on appeal without a showing of an abuse of discretion by the sentencing court.”
Affirmed.